Citation Nr: 1454510	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in a March 1994 rating decision that evaluated the service-connected postoperative residuals of left and right nephrolithiasis.

3.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to October 1947, from August 1948 to January 1950 and from August 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that in relevant part denied the Veteran's claim for TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2014, the Board remanded the TDIU issue to the RO for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At that time, the Board also denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran has initiated an appeal to the United States Court of Appeals for Veterans Claims (Court) as to that decision.  The Board does not find that it is prohibited from adjudicating the TDIU claim presently before the Board.

Meanwhile, in June 2014, the RO issued a rating decision that, in relevant part denied a rating higher than 50 percent for PTSD and rejected the Veteran's assertion of CUE in an earlier rating for the service-connected left and right nephrolithiasis.  Thus, it appears that the PTSD rating issue is being addressed both at the RO and Court level.  In any case, the Veteran has submitted a notice of disagreement (NOD) regarding those two issues in the June 2014 rating decision.  As the agency of original jurisdiction (AOJ) has not issued a statement of the case (SOC) on those issues, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issues have accordingly been added to the title page.

Additional pertinent evidence has been added to the record since the most recent supplemental SOC (SSOC).  In July 2014, the Veteran's representative waived review of the new evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of whether there was CUE in a March 1994 rating decision and entitlement to increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

A letter in August 2008 advised the Veteran of the elements required to establish entitlement to TDIU, and the Veteran had ample opportunity to respond prior to the April 2009 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran initially requested a hearing before the Board, but he subsequently formally withdrew his request for a hearing.

The Board remanded the issue on appeal in February 2014 for the purpose of obtaining a review opinion by the most recent VA psychiatric examiner; if the examiner was no longer available the Veteran was to be afforded another examination.  The AOJ was notified that the previous VA examiner was not available, and the Veteran was accordingly afforded a new examination in May 2014.  The qualifications of the examiner and the opinions rendered by the examiner satisfy the requirements articulated in the Board's remand instructions, and the Board finds that the RO substantially complied with the requirements of the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not been afforded a specific examination to determine whether he is unemployable due to service-connected disabilities in aggregate, but the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  See also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (a "combined effects" medical opinion is not always required in a TDIU claim).  Thus, the Veteran has been afforded appropriate VA examinations to address the issue decided below.  The Board also finds the medical evidence that is now of record is sufficient for the purpose of adjudicating the appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: PTSD, rated as 50 percent disabling; postoperative residuals of left and right nephrolithiasis, rated as 30 percent disabling; residual of right hernia scar, rated as 10 percent disabling; and, residual of left inguinal herniorraphy, rated as 10 percent disabling.  The Veteran's combined evaluation for service-connected disabilities is 70 percent.  Accordingly, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Correspondence to VA from the Social Security Administration (SSA) shows the Veteran received disability benefits from May 1987 due to gastritis and duodenitis, but his disability benefits ceased when he reached retirement age; the Board notes that gastritis and duodenitis are not service-connected disabilities.  The file also contains a letter from the United States Railroad Retirement Board stating the Veteran had been retired on disability since May 1987, having been found to be disabled since September 1986, but the nature of the disability was not noted.

The Veteran had a VA PTSD examination in April 2008 during which the examiner noted the Veteran to be a poor historian in regard to his occupational history.  The Veteran believed he had ceased working at age 57 due to disability, but he was unable to clearly remember what the disability was, although later during interview he recalled it was chronic obstructive pulmonary disease (COPD).  The Veteran stated he had worked for a bus company for 14 years and for the railroad for 5 years; his last job with the county sheriff's department had only lasted one-half year.  The examiner stated that interview showed the Veteran to be unemployable; due to his advanced age and cognitive decline it was difficult to imagine the Veteran performing gainful employment.  The examiner stated that one would certainly expect the Veteran's PTSD to have played a role in him taking early retirement.

The Veteran submitted a statement to VA dated in May 2008 asserting he was unable to hold a job due his PTSD; he had been working as a doorman in Florida in 2003-2004 because he could live in his car, and he was fired from that job because people complained about his temper.
  
In his formal claim for TDIU, dated in August 2008, the Veteran reported having last worked in May 1987.  He stated he had not quit working due to a disability but was receiving or expecting to receive disability benefits.  The Veteran stated that his kidney condition and PTSD prevented him from employment.  

The Veteran had a VA examination in August 2008 during which he reported having retired from the railroad due to asbestosis.  The Veteran reported he had tried to work as a greeter the previous year but could not tolerate people due to his PTSD.  In specific regard to the service-connected left and right nephrolithiasis, the examiner stated the disability caused significant occupational impairment due to pain and increased absenteeism.

The Veteran submitted a statement in April 2009 in which he reported having only a 7th grade education.

The Veteran had a VA general medical examination in September 2011, performed to determine the severity of his service-connected kidney disability (left and right nephrolithiasis) and service-connected hernia residuals.  The Veteran reported he had retired from the railroad in 1987 and had not worked since.  The examiner noted the Veteran had been incontinent for several years and had to wear pull-ups, and also had an overactive bladder, but the examiner stated the Veteran's urinary symptoms were not related to the service-connected nephrolithiasis.  In sum, the examiner found both service-connected physical disabilities to be essentially asymptomatic and stated that neither of these disabilities would have any effect on employment of any kind.

The Veteran also had a VA psychiatric examination in September 2011, performed to determine the severity of his service-connected PTSD.  The Veteran denied having worked or had any occupational training since his last psychiatric examination.  The examiner stated the Veteran's PTSD caused difficulty in adapting to stressful circumstances, including work or a worklike setting, but did not otherwise provide an opinion as to employability.

The file contains a November 2013 employment evaluation by Estelle R. Hutchinson, a Diplomate of the American Board of Vocational Experts.  Ms. Hutchinson noted the Veteran reported having a 9th grade education.  The Veteran stated he worked for the railroad until 1988, and had to retire at that point due to respiratory and urinary problems (the Veteran had no control over his urine flow and lived in constant pain).  The Veteran had a period of employment as a doorman in 2003-2004, a position at which he had easy access to a bathroom, but he was terminated from that position because he was unable to get along with others, a symptom he blamed on his PTSD.  Ms. Hutchinson stated an opinion that the Veteran has been unemployable since 2004 due to his combined service-related problems of managing urinary incontinence and being unable to work with others.

The Veteran had a VA psychiatric examination in May 2014, performed to determine the effect of the Veteran's PTSD on his employability.  The examiner noted the Veteran had many medical problems including asbestosis, aortic valve stenosis, hypertension, prostate cancer and gout, and that these problems had increased in severity with aging.  The Veteran reported having retired due to medical problems (COPD and asbestosis) and that he had tried working as a doorman but had to quit because he found himself getting into confrontations with people.  The examiner stated the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner stated the Veteran's PTSD symptoms would impair his occupational functioning to some degree, primarily in the interpersonal domain since the Veteran is opinionated and does not like to be told how to do things or to be talked down to, which might make it difficult for him to function in a worklike setting that requires frequent interpersonal interaction.  The Veteran did not appear to be significantly impaired in other work-related domains; he was able to maintain attention, concentration and focus and his memory was only mildly impaired.  

In July 2014, Ms. Hutchinson issued an addendum to her earlier November 2013 report cited above.  Ms. Hutchinson considered the opinion of the recent VA psychiatric examiner, but stated the VA examiner had only discussed the Veteran's employability from the standpoint of PTSD, not the combined effects of all service-connected disabilities.  Ms. Hutchinson stated that review of the record showed a longstanding history of urinary incontinence that impacted his ability to work and precipitated his retirement, and that his PTSD causes clinically significant distress in occupational and social functioning.  When considering all service-connected disabilities, there is no question the Veteran is unemployable.  

On review of the evidence above, the Board finds the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment.

The Board acknowledges the expert opinion expressed by Ms. Hutchinson, which emphasizes the functional impact of the Veteran's urinary incontinence on his ability to work in any capacity.  However, her opinion is predicated upon the Veteran's urinary incontinence being a symptom associated with his service-connected left and right nephrolithiasis; this assumption is refuted by the VA examination in September 2011 in which the examiner stated that the Veteran's urinary symptoms were not related to his service-connected kidney disability.  The VA examination was performed by a physician, while Ms.  Hutchinson is not shown to be a medical professional competent to diagnose a physical disease or disorder.  Given that the Veteran has a history of comorbid nonservice-connected prostate problems, the VA opinion of the VA examiner is deemed to be more probative in regard to the etiology of the Veteran's urinary incontinence.  

The VA psychiatric examiner in April 2008 stated the Veteran appeared to be unemployable due to advanced age and cognitive decline, but these are not factors that may be considered in awarding a TDIU.  The VA psychiatric examiner in September 2011 stated the Veteran's PTSD caused difficulty in adapting to stressful circumstances including work or a worklike setting, and the VA psychiatric examiner in May 2014 stated the Veteran's PTSD caused occupational impairment to "some degree," but neither of these examination reports suggests that the Veteran's PTSD renders him unemployable.  The VA examiner in September 2011 stated that the Veteran's service-connected kidney and hernia disabilities have no effect on employment of any kind.  Taken together, these examination reports do not show that the Veteran's service-connected disabilities, in aggregate, render him unable to secure and follow gainful employment.

In regard to the Veteran's education, the record is conflicting as to whether the Veteran has a 7th grade education (as he reported to VA) or a 9th grade education (as recorded by Ms. Hutchinson).  Despite this lack of formal education, Ms. Hutchinson recorded that during his career with the railroad the Veteran trained with large IBM mainframe computers and kept records by computer of railroad freight cars by type and amount of cargo carried.  The Board finds the Veteran's service-connected disabilities do not render him unable to obtain or maintain gainful employment commensurate with this educational and training background.   

In sum, based on the evidence and analysis above the Board finds the Veteran's service-connected disabilities, alone, do not render him unable to obtain and maintain gainful employment commensurate with his education, training and employment history.  Accordingly, the criteria for award of a TDIU are not met and the claim must be denied.  See 38 C.F.R. § 4.16.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to a TDIU is denied.


REMAND

As noted in the introduction, the RO issued a rating decision in June 2014 that in relevant part denied a rating higher than 50 percent for PTSD and also rejected the Veteran's assertion of CUE in an earlier rating for the service-connected left and right nephrolithiasis.  The Veteran submitted a timely NOD later that month in regard to both issues.  Review of the record fails to reflect that a SOC has been issued.  Thus, remand is required.  Manlincon, 12 Vet. App. 238.

Accordingly, these issues are REMANDED for the following action:

Issue to the Veteran and his representative an SOC on his claim for CUE in the March 1994 rating decision and his claim for a higher evaluation for PTSD, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


